Citation Nr: 1015989	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
malaria, currently evaluated as noncompensable (0 percent 
disabling).  

4.  Entitlement to a compensable rating for service-connected 
tonsillectomy  

5.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from April 1951 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In December 2006, the RO denied the Veteran's 
claims for increased ratings for service-connected PTSD, 
bilateral hearing loss, and tinnitus.  In November 2007, the 
RO denied the Veteran's claims for compensable ratings for 
service-connected tonsillectomy, and malaria, and denied a 
claim for TDIU.  

In March 2010, the Veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for service-
connected PTSD, currently evaluated as 50 percent disabling, 
and entitlement to a TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has no more than level V hearing in his left 
ear, and no more than level IV hearing in his right ear.   

2.  The 10 percent rating currently in effect for tinnitus is 
the maximum schedular rating, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown.  

3.  The Veteran's service-connected malaria is not shown to 
be an active disease process; he is not shown to have any 
residuals relating to any previously active process.  

4.  The Veteran underwent a tonsillectomy during service; his 
service-connected tonsillectomy is not shown to be productive 
of an active disease process; he is not shown to have any 
residuals relating to any previously active process.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2009).  

2.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2009); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 
F.3d 1344 (Fed. Cir. 2006).  

3.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.88b, Diagnostic Code 6304 (2009).  

4.  The criteria for a compensable rating for tonsillectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.97, Diagnostic Code 6516 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran asserts that he is entitled to an increased 
rating for service-connected bilateral hearing loss, 
currently evaluated as 10 percent disabling, an increased 
rating for service-connected tinnitus, currently evaluated as 
10 percent disabling, a compensable rating for service-
connected tonsillectomy, and  a compensable rating for 
service-connected malaria.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2009).  

A.  Hearing Loss

In July 2004, the RO granted service connection for bilateral 
hearing loss, evaluated as 10 percent disabling.  There was 
no appeal, and the Or's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).    

In August 2006, the Veteran filed his claim for an increased 
rating.  In December 2006, the RO denied the claim.  The 
Veteran has appealed.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.  

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that an audiometric evaluation from private 
audiologist, Ear Master, dated in July 2006, is of record.  
However, these results only include specific numerical 
decibel loss results for 500, 1,000 and 2,000 Hertz, 
therefore, they do not include the full range of audiometric 
findings required for evaluation of hearing loss 38 C.F.R. § 
4.85, Diagnostic Code 6100, and the Board is precluded from 
applying the graphic results to the criteria in order to 
determine the severity of the Veteran's hearing loss 
disability.  See 38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. 
App. 471 (1995).     

The evidence includes a QTC audiological examination report, 
dated in November 2006, which contains audiometric findings 
that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
65
55
60
LEFT
N/A
55
70
60
60

These results show an average decibel loss of 57.5 in the 
right ear and 57.5 in the left ear.  Speech recognition 
ability was 80 in the right ear and 80 in the left ear.  The 
diagnosis was hearing loss.  

The evidence also includes a QTC audiological examination 
report, dated in May 2007, which contains audiometric 
findings that revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
55
60
LEFT
N/A
50
75
60
65

These results show an average decibel loss of 55 in the right 
ear and 62.5 in the left ear.  Speech recognition ability was 
80 in the right ear and 70 in the left ear.  The diagnosis 
was hearing loss.  

In this case, applying the results of all the audiological 
examinations to Table VI yielded a Roman numeral value of IV 
for the right ear and IV for the left ear for the November 
2006 examination results, and a Roman numeral value of IV for 
the right ear and V for the left ear for the May 2007 
examination results.

The Board finds that an evaluation in excess of 10 percent 
for bilateral hearing loss is not warranted.  The 
aforementioned test results both show that the Veteran's 
hearing in the right ear is consistent with no more than 
level IV hearing, and that the hearing in the Veteran's left 
ear is consistent with no more than level V hearing.  See 38 
C.F.R. § 4.85.  As such, a rating in excess of 10 percent is 
not warranted.  Id., Tables VI and VII.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim must be denied.  

The audiometric test results do not support entitlement to an 
increased evaluation for bilateral hearing impairment.  The 
Board has reviewed all the medical records in the claims 
files and found that there is no evidence related to hearing 
loss that supports a higher rating.  

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability.

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.

B.  Tinnitus

In July 2004, the RO granted service connection for tinnitus, 
evaluated as 10 percent disabling.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002).    

In August 2006, the Veteran filed his claim for an increased 
rating.  In December 2006, the RO denied the claim.  The 
Veteran has appealed.  


Tinnitus is evaluated under DC 6260.  This diagnostic code 
was revised effective June 13, 2003.  The revisions were 
intended to codify VA's longstanding practice of assigning a 
single 10 percent evaluation for recurrent tinnitus, whether 
the sound is perceived as being in one ear or both ears, or 
in the head.  See Schedule for Rating Disabilities: 
Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned-whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 
6260, Note 2 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006) (affirming VA's longstanding interpretation of DC 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).  
Accordingly, the appeal is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.  

C.  Malaria

The Veteran asserts that he is entitled to a compensable 
evaluation for service-connected residuals of malaria.  The 
Veteran's representative asserts, "He continues to suffer 
from malaria today."  See representative's statement, dated 
in May 2007.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1, the Veteran's service treatment reports show 
that between May and June of 1953, he was treated for 
malaria, ecplasmodium vivax.  As for the post-service medical 
evidence dated prior to the time period on appeal, the only 
reports are dated in 1994.  There is no evidence to show 
treatment for a recurrence of malaria.    

In July 2004, the RO granted service connection for malaria, 
evaluated as noncompensable.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).    

In November 2007, the RO denied the Veteran's claim for a 
compensable rating.  The Veteran has appealed.  

Under 38 C.F.R. 4.88b, DC 6304, a 100 percent evaluation is 
assigned for malaria when there active disease exists.  Where 
inactive, malaria is to be rated for liver or spleen damage 
under the appropriate system.  

The claims file includes VA and non-VA treatment reports, 
dated between 2006 and 2008.  The only relevant medical 
evidence is found in a QTC examination report, dated in May 
2007, which indicates that the Veteran reported that he had 
been suffering from malaria, that there were currently no 
symptoms, that his malaria was in remission, and, "however, 
the disease can come back at any time; it has come back in 
the past."  He further reported that when his malaria was 
active, it lasts for four days, and that it has occurred as 
often as once a year.  He claimed that his current treatment 
was antibiotic, but that he could not remember the name of 
his medication, and that his functional limitation during 
attacks was that, "he was barely able to stand."  A malaria 
smear was within normal limits.  The examiner noted that the 
Veteran's diagnosis was malaria, and, "subjectively 
currently no symptoms; however, the disease can come back at 
any time; it has come back in the past and objectively a 
history that supports the diagnosis with normal lab findings.  
No evidence of malnutrition, vitamin deficiency or infection 
found in the examination."  

The Board finds that the claim must be denied.  Under DC 
6304, relapses of malaria must be confirmed by the presence 
of malarial parasites in blood smears.  In the present case, 
no such parasites are shown.  Further, recent medical records 
are negative for any current impairment attributable to the 
Veteran's malaria.  In the absence of any current impairment, 
a compensable rating is not warranted.  Accordingly, the 
claim must be denied.  

D.  Tonsillitis

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1, the Veteran's service treatment reports show 
that in July 1953, the Veteran was treated for tonsillitis, 
and that he underwent a tonsillectomy.  As for the post-
service medical evidence, the only reports are dated in 1994.  
There is no evidence to show treatment for a recurrence of 
tonsillitis.    

In July 2004, the RO granted service connection for 
tonsillectomy, evaluated as noncompensable.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).    

In November 2007, the RO denied the Veteran's claim for a 
compensable rating.  The Veteran has appealed.  

The RO has evaluated the Veteran's tonsillitis under DC's 
6599-6516.  A designation of a diagnostic code that ends in 
"99" reflects that the disability is a condition not 
specifically listed in the Rating Schedule, and hyphenation 
with another diagnostic code indicates that the disability 
has been rated as analogous to the second code listed.  See 
38 C.F.R. §§ 4.20, 4.27 (2009).  Consequently, the Veteran's 
tonsillectomy is rated as analogous to laryngitis under 
Diagnostic Code 6516.  

Under 38 C.F.R. § 4.97 , DC 6516, a 10 percent rating is 
warranted if there is hoarseness with inflammation of cords 
or mucous membrane. 

The claims file includes VA and non-VA treatment reports, 
dated between 2006 and 2008.  The only relevant medical 
evidence is found in a QTC examination report, dated in May 
2007, which indicates that the Veteran reported that he "has 
been suffering from a tonsillectomy," and that "the 
condition has existed for 50 years."  The report notes that 
the Veteran reported that he has not suffered from symptoms 
of thick and foul-smelling discharge from the nose, shortness 
of breath, interference with breathing through the nose, or 
hoarseness, that he had not received any treatment for his 
respiratory condition such as respirator or oxygen, and that 
there was no functional impairment.  On examination, the 
right nostril was 80 percent obstructed, and the left nostril 
was 20 percent obstructed.  There was rhinitis present, 
believed to be allergic in origin.  There was no inflammation 
of mucous membranes.  The relevant diagnosis was 
tonsillectomy, and it notes "subjectively a history of a 
tonsillectomy 50 years ago," and "objectively no tonsils 
and a history that supports the diagnosis."  

The Board finds that the claim must be denied.  Under DC 
6516, a 10 percent rating requires hoarseness with 
inflammation of cords or mucous membrane.  In the present 
case, the Veteran underwent a tonsillectomy during service.  
On examination, he is shown to have nasal obstruction, and 
rhinitis.  However, service connection is not in effect for 
either of these conditions, nor is there any competent 
evidence to show that either of them is related to his 
service, or to his tonsillectomy.  He was not shown to have 
hoarseness with inflammation of cords or mucous membrane.  
Further, recent medical records are negative for any current 
treatment of tonsillitis.  In the absence of any current 
impairment, a compensable rating is not warranted.  
Accordingly, the claim must be denied.  

E.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligations in this case were 
accomplished by way of letters from the RO to the Veteran 
dated in October 2006, and April 2007.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
To the extent that the October 2006 VCAA letter did not 
discuss the Veteran's claims for compensable ratings for 
malaria, or tonsillectomy, after the April 2007 letter was 
sent, the claims were readjudicated and in July 2008, a 
Statement of the Case was provided to the appellant.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudicated decision).  The Board further notes that in 
March 2010, the Veteran was afforded a hearing.  In summary, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment reports, as well as VA and non-VA 
medical records.  The Veteran has been afforded examinations.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A disability rating in excess of 10 percent for service-
connected bilateral hearing loss is denied.  

A disability rating in excess of 10 percent for tinnitus is 
denied.  

A compensable rating for malaria is denied.  

A compensable rating for tonsillitis is denied.  


REMAND

With regard to the claim for an increased rating for PTSD, 
the medical evidence contains widely differentiating 
findings, and global assessments of functioning scores.  In 
this regard, the most recent examination report of record is 
a QTC report, dated in October 2007.  The Veteran 
subsequently submitted a report from a vocational 
rehabilitation consultant, dated in April 2008, in which it 
was stated that the Veteran had requested PTSD treatment and 
medication for control of his psychiatric symptoms.  The 
consultant concluded that the Veteran was unemployable due to 
his PTSD. 

The statutory duty to assist a claimant includes providing 
examinations when warranted, with the conduct of a thorough 
and contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In this case, the evidence is significantly at odds, and the 
most recent examination report predates the April 2008 
vocational rehabilitation consultant's report.  As a result, 
the Board concludes that the Veteran should be afforded an 
examination in order to determine the current nature and 
extent of this service-connected disability.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2009).  

With regard to the claim for TDIU, this claim is 
"inextricably intertwined" with the issue of an increased 
rating for PTSD.  See generally Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, adjudication of this claim must be deferred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the appellant to provide the 
names and addresses of all medical care 
providers who have provided treatment for 
his psychiatric symptoms since November 
2007 (i.e., since the most recent 
treatment reports of record), that are 
not currently associated with the claims 
files.  After securing any necessary 
releases, obtain these records of 
treatment.   

2.  Thereafter, schedule the Veteran for 
a VA examination to determine the nature 
and extent of his service-connected PTSD. 
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  All pertinent psychiatric 
pathology should be noted in the 
examination report.  As part of the 
evaluation, the examiner is requested to 
assign a GAF score.  The examiner should 
also address the impact of the Veteran's 
service-connected PTSD on his ability to 
work.  A complete rationale for all 
opinions expressed must be provided.

3.  Following completion of the above, 
adjudicate the issue of entitlement to a 
disability rating greater than 50 percent 
for PTSD, and entitlement to a TDIU.  If 
either of the decisions remains adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to this 
issue as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


